In The
                               Court of Appeals
                     Seventh District of Texas at Amarillo

                           ________________________

                               No. 07-12-0515-CR
                           ________________________
                                       
                           FRANK NAVARRO, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE
                                       

                                       
                   On Appeal from the 140th District Court 
Lubbock County, Texas
      Trial Court No. 2012-436251, Honorable Jim Bob Darnell, Presiding 

                                       
                                March 12, 2013
                                       
                         ORDER OF ABATEMENT AND REMAND
                                       
               Before Quinn, C.J., and Campbell and Pirtle, JJ.
	Following a plea of not guilty, Appellant, Frank Navarro, was convicted of driving while intoxicated, third or more, enhanced, and sentenced to ninety-nine years confinement.  When the clerk's record was filed, it came to this Court's attention that it did not contain a Trial Court's Certification of Defendant's Right of Appeal as required by Rule 25.2(a)(2) and (d) of the Texas Rules of Appellate Procedure.  By letter dated January 8, 2013, the trial court judge and trial court clerk were notified of the defect and given thirty days to correct the deficiency.  See Tex. R. App. P. 37.1.  Following expiration of the deadline, on March 4, 2013, the Clerk of this Court inquired of the trial court clerk whether a certification had been filed.  The trial court clerk advised that the certification remained outstanding.
	Rules 44.3 and 44.4 of the Texas Rules of Appellate Procedure reflect an interest in ensuring that a defendant's right to appeal is not abridged due to defects or irregularities which can be corrected.  See Dears v. State, 154 S.W.3d 610, 614 (Tex.Crim.App. 2005).  Both the clerk's record and reporter's record demonstrate that Appellant entered a plea of not guilty.  Thus, he has the right to a direct appeal.  
Consequently, we now abate this appeal and remand this cause to the trial court for further proceedings.  Upon remand, the trial court shall utilize whatever means necessary to secure a proper Trial Court's Certification of Defendant's Right of Appeal in compliance with Rule 25.2(d).  Once properly completed and executed, the certification shall be filed and included in a supplemental clerk's record.  See Tex. R. App. P. 34.5(a)(12).  The trial court shall cause the supplemental clerk's record to be filed with the Clerk of this Court within 30 days of the date of this order.  
It is so ordered.
							Per Curiam
Do not publish.